Citation Nr: 0008717	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-10 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected residuals of right ankle fracture, with 
post-traumatic arthritis and limited motion, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION


The appellant served on active duty from January 1946 to May 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  That rating decision denied 
entitlement to an increased disability evaluation, in excess 
of 20 percent, for service-connected residuals of right ankle 
fracture, with post-traumatic arthritis and limited motion.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of right ankle 
fracture, with post-traumatic arthritis and limited motion, 
is manifested by: marked limitation of motion; 5/5 strength 
in dorsiflexion, plantar flexion, eversion and inversion; and 
subjective complaints of intermittent sharp shooting pain, 
instability, a decreased range of motion and daily swelling.  
X-ray examination of the right ankle revealed healed 
bimalleolar fractures with some deformity and severe 
degenerative arthritis of the talotibial joint.  

3.  The evidence does not show more than a moderately severe 
foot disability of the right foot.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected residuals of right ankle fracture, with 
post-traumatic arthritis and limited motion, have not been 
met. 38 U.S.C.A. §§ 1110, 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71, Part 4, Diagnostic Codes 
5010, 5271 and 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran's claim for an increased rating is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
His assertion that his service-connected right ankle disorder 
has increased in severity is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

In March 1997, the veteran filed his present claim for an 
increased disability rating for his service-connected 
residuals of right ankle fracture, with post-traumatic 
arthritis and limited motion.  The veteran's statement noted 
that this condition was manifested by a limited range of 
motion, shooting pain and instability.

Medical treatment reports, dated December 1992 through March 
1998, were obtained from the VA medical center in Syracuse, 
New York.  A treatment report, dated in January 1997, noted 
the veteran's complaints of pain and swelling in the right 
foot.  Physical examination revealed some mild swelling in 
the ankle, without tenderness upon palpation.  X-ray 
examination revealed mild degenerative changes without 
evidence of acute abnormality.  The report noted that he was 
prescribed Motrin.  A treatment report, dated in May 1997, 
noted complaints of increased pain and a decreased range of 
motion in the veteran's right ankle.  X-ray examination of 
the right ankle revealed healed bimalleolar fractures with 
some deformity.  The report also noted severe arthritis, 
probably traumatic, talotibial joint.  A treatment report, 
dated in July 1997, noted that the veteran was being fitted 
for an ankle brace.  A treatment report, dated in February 
1998, indicated that the veteran has progressive ankle 
arthritis and should undergo right ankle fusion surgery.

In September 1997, a VA examination for joints was conducted.  
The report of this examination noted the following:

Currently, the patient describes sharp, 
shooting pain from the medial aspect of 
the ankle, proximally towards the knee, 
which is intermittent in nature and 
occurs when full weightbearing.  He also 
describes decreased range of motion to 
dorsiflexion and swelling, which occurs 
on an almost daily basis.  The patient 
states that he takes Motrin twice a day 
for pain, which seems to alleviate some 
of the pain.  The patient describes most 
of his difficulties in his daily 
activities with prolonged walking and 
climbing stairs.  He relates having to 
externally rotate his foot while climbing 
an incline, secondary to loss of 
dorsiflexion.  

Physical examination revealed:

On visual inspection, there is swelling 
over the peri-bimalleolar region.  
Dorsiflexion is decreased, as he is only 
able to achieve neutral dorsiflexion 
range of motion.  He cannot be passively 
ranged beyond neutral in the right ankle.  
He has full plantar flexion, eversion and 
inversion.  Strength to manual muscle 
testing is graded as 5/5 in ankle 
dorsiflexion, plantar flexion, eversion 
and inversion.  He ambulates 
independently, unassisted, with a mild 
antalgic gait, avoiding heel strike and 
tending to go directly into the mid-
stance phase.  

The report noted that the veteran's range of motion would 
likely be further restricted during flare-ups.  X-ray 
examination of the right heel revealed healed biomalleolar 
fractures with some deformity.  It also noted severe 
arthritis, more likely than not traumatic, talotibial joint.  
The report concluded with an impression that "[t]his is a 
70-year-old male, status post ankle fracture in 1946, with 
residual pain, swelling and loss of active range of motion in 
dorsiflexion, which is directly related to his service in the 
military.

A treatment report, dated in October 1997, was received from 
University Orthopedics.  The report noted the veteran's 
complaints of right ankle pain.  Physical examination 
revealed that he walks with his right foot turned outward and 
has difficulty pushing off because of limited motion in the 
ankle.  Range of motion testing revealed no dorsiflexion past 
neutral and plantar flexion was reduced by approximately 50 
percent.  The report also noted chronic swelling in the right 
ankle with pain at the tibiotalar joint.  A diagnosis of 
severe traumatic arthritis in the right tibialtalar joint was 
given.  A treatment report, dated in February 1998, noted 
that the veteran has progressive ankle arthritis and 
recommended that he undergo right ankle fusion surgery.

In April 1998, a treatment report letter was submitted by D. 
Elstein, M.D.  In his report, Dr. Elstein noted a diagnosis 
of painful arthritis right ankle.  The report also noted that 
the veteran "needed a double upright ankle brace with tibial 
tubercle weight bearing.  This was fabricated for the relief 
of his pain and to make him more ambulatory."

A statement from the veteran, dated in March 1998, noted that 
he was electing not to undergo fusion surgery, but instead 
would wear the ankle brace and take pain medication.

III.  Analysis

Review of the veteran's claim requires the Board to provide a 
written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating and rating disabilities of 
the joints include: weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (1999).  Specifically, § 4.45 
states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1999).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4, § 4.71a (Schedule), the RO ascertained the severity 
of the veteran's service-connected residuals of right ankle 
fracture, with post-traumatic arthritis and limited motion, 
to be 20 percent disabling pursuant to Diagnostic Codes 5010 
and 5271.  According to Diagnostic Code 5010, traumatic 
arthritis is to be evaluated as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis is to be 
evaluated based on the limitation of motion of the joint, but 
if the disorder is noncompensable under the applicable 
diagnostic code due to insufficient limitation in the range 
of motion, the disorder is evaluated at 10 percent.  
Diagnostic Code 5271 pertains to "limitation of motion of the 
ankle."  Moderate limitation of motion of the ankle is 
assigned a 10 percent disability rating.  Marked limitation 
of motion of the ankle warrants a 20 percent disability 
rating.  This is the maximum rating available under that 
code. 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The VA General Counsel has issued an opinion concluding that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes (DC) 5003 and 
5257, and that evaluation of knee dysfunction under both of 
those codes does not amount to pyramiding under 38 C.F.R. § 
4.14.  However, it was noted that such a separate rating must 
be based upon additional disability.  Where a knee disorder 
is already rated under DC 5257, the veteran must also exhibit 
limitation of motion under DC's 5260 or 5261 in order to 
obtain the separate rating for arthritis.  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of these codes, there is no additional 
disability for which a rating may be assigned. VAOPGCPREC 23-
97 (July 1, 1997).  In a later opinion, the General Counsel 
noted that a similar approach to other diagnostic codes, 
which do not involve limitation of motion, should be 
utilized. VAOPGCPREC 9-98 (Aug. 14, 1998).

Ankylosis of the ankle, in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 degrees and 10 
degrees warrants a 30 percent disability rating. 38 C.F.R. § 
4.71a, Diagnostic Code 5270.  Full range of motion of the 
ankle is measured from 0 degrees to 20 degrees dorsiflexion, 
and 0 degrees to 45 degrees in plantar flexion. 38 C.F.R. § 
4.71, Plate II.

Initially, the Board notes that Diagnostic Codes 5270 and 
5271 all involve limitation of motion of the ankle.  
Therefore, a separate rating for the veteran's degenerative 
arthritis of the right ankle may not be granted. See 
VAOPGCPREC 23-97, VAOPGCPREC 9-98.

In reaching its conclusion herein, the Board has considered 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, Diagnostic Code 5284, relating to other foot 
injuries, indicates that a 20 percent disability rating is 
warranted for moderately severe foot injuries.  A severe foot 
injury warrants assignment of a 30 percent disability rating.  
The note to this section indicates that a 40 percent 
disability rating is warranted for an injury with actual loss 
of use of the foot.

After a through review of the evidence of record, the Board 
concludes that the veteran's service-connected residuals of 
right ankle fracture, with post-traumatic arthritis and 
limited motion, is most appropriately evaluated as 20 percent 
disabling pursuant to Diagnostic Codes 5010 and 5271.  The 
veteran's most recent VA examination, dated in September 
1997, noted that his right ankle was only able to achieve 
neutral dorsiflexion.  However, the report noted that he has 
full plantar flexion, eversion and inversion.  A subsequent 
treatment report, dated in October 1997, also noted that the 
range of motion in the veteran's right ankle was limited.  
Nevertheless, the veteran's ankle is not ankylosed.  The 
report of his September 1997 VA examination noted swelling 
over the peri-bimalleolar region and manual muscle strength 
testing was graded as 5/5 in ankle dorsiflexion, plantar 
flexion, eversion and inversion.  It also noted that he was 
able to ambulate independently.  Given the marked impairment 
in the range of motion of the veteran's right ankle, and his 
complaints of pain, swelling and instability on use, the 
Board concludes that his service-connected right ankle 
disorder is most appropriately rated as a marked limitation 
of motion of the ankle, and a 20 percent disability rating is 
appropriate in this matter.

In reaching this decision, the Board notes that governing VA 
regulations, set forth at 38 C.F.R. § 4.40 (1999), provide 
for consideration of a functional impairment when evaluating 
the severity of a musculoskeletal disability.  The United 
States Court of Veterans Appeals (Court) has held that a 
higher rating can be based on "greater limitation of motion 
due to pain on use." DeLuca, 8 Vet. App. at 206.  However, 
any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant." See 38 C.F.R. § 4.40 (1999).  In the present case, 
the veteran's most recent VA examination, performed in 
September 1997, noted that his right ankle was only able to 
achieve neutral dorsiflexion.  Nevertheless, the report noted 
that he has full plantar flexion, eversion and inversion, 
which would likely be further restricted during flare-ups.  
Manual muscle strength testing was graded as 5/5 in ankle 
dorsiflexion, plantar flexion, eversion and inversion.  The 
report also noted that the veteran ambulates independently, 
unassisted, with a mild antalgic gait.  Accordingly, the 
Board finds that the functional impairment exhibited by the 
veteran's right ankle disorder is adequately contemplated in 
his currently assigned 20 percent disability rating for a 
marked limitation of motion under Diagnostic Code 5271.

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. See 
VAOPGCPREC 36-97.  However, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for his right ankle 
disability, nor is it shown that it markedly interferes with 
employment beyond the degree anticipated by the schedular 
rating.

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support an increased rating for his 
disability.  Consequently, the Board concludes that the 
preponderance of the evidence is against the claim and, 
therefore, a rating in excess of 20 percent for service-
connected residuals of right ankle fracture, with post-
traumatic arthritis and limited motion, is not warranted.


ORDER

A disability evaluation, in excess of 20 percent, for 
service-connected residuals of right ankle fracture, with 
post-traumatic arthritis and limited motion, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


